



EXHBIIT 10.26




Form of Change of Control Agreement between each of Dwight Gibson and Jose
Larios and SPX FLOW, Inc.




[Date]


Dear [ ]
SPX FLOW, Inc. (the “Company”) recognizes that your contribution to its growth
and success will be substantial and desires to assure your continued employment.
In this regard, the Board of Directors of the Company (the “Board”) recognizes
that, as is the case with many publicly held corporations, the possibility of a
Change of Control (as defined in Section 2, below) may exist and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders.
The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including you, to their assigned duties without distraction in the
face of potentially disruptive circumstances arising from the possibility of a
Change of Control.
Further, it is the intent of the Board in adopting this agreement (the
“Agreement”) to assure the Company and its shareholders (i) of continuity of
management in the event of any actual or threatened Change of Control and (ii)
that key executive employees of the Company will be able to evaluate objectively
whether a potential Change of Control is in the best interests of the
shareholders.
In order to induce you to remain in the employ of the Company and to advance the
interests of the Company and its shareholders by providing you with appropriate
financial protection, the Board agrees that you shall receive the severance
benefits set forth in this Agreement in the event that you separate from service
due to a Change of Control as specifically provided in the remainder of this
Agreement. For purposes of this Agreement, your employment with the Company
shall be deemed to be terminated when you have a “Separation from Service”
within the meaning of Section 409A of the Internal Revenue Code of 1986 (the
“Code”), and references to your termination of employment shall be deemed to
refer to a Separation from Service.
1.
Term of Agreement. This Agreement will become effective on [Date] (the
“Effective Date”), and shall continue in effect through the second (2nd)
anniversary of the Effective Date (the “Term”); provided, however, that this
Agreement shall remain in effect and the Term shall be extended automatically
from year to year thereafter for one (1) additional year unless, not later than
six (6) months prior to the second (2nd) anniversary of the Effective Date, or
any subsequent anniversary of the Effective Date, the Company gives written
notice to you that it has elected not to extend this Agreement. Notwithstanding
anything in this Section 1 to the contrary, if a Change of Control occurs during
the Term of this Agreement, the Term of this Agreement shall be extended
automatically to the second (2nd) anniversary of the Change of Control.

2.
Change of Control of the Company. No benefits will be payable under the terms of
this Agreement unless a Change of Control of the Company has occurred. A “Change
of Control” shall be deemed to have occurred if:

(a)
Any “Person” (as defined below), excluding for this purpose the Company or any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any entity organized, appointed or established for
or pursuant to the terms of any such plan that acquires beneficial ownership of
common shares of the Company, is or becomes the “Beneficial Owner” (as defined
below) of twenty-five percent (25%) or more of the common shares of the Company
then outstanding; provided, however, that no Change of Control shall be deemed
to have occurred as the result of an acquisition of common shares of the Company
by the Company which, by reducing the number of shares outstanding, increases
the proportionate beneficial ownership interest of any Person to twenty-five
percent (25%) or more of the common shares of the Company then outstanding, but
any subsequent increase in the beneficial ownership interest of such a Person in
common shares of the Company shall be deemed a Change of Control; and provided
further that if the Board determines in good faith that a Person who has become
the Beneficial Owner of common shares of the Company representing twenty-five
percent (25%) or more of the common shares of the Company then outstanding has
inadvertently reached that level of ownership interest, and if such Person
divests as promptly as practicable a sufficient number of shares of the Company
so that the Person no longer has a beneficial ownership interest in twenty-five
percent (25%) or more of the common shares of the Company then outstanding, then
no Change of Control shall be deemed to have occurred. For purposes of this
Section 2(a), the following terms shall have the meanings set forth below:






--------------------------------------------------------------------------------





(i)
“Person” shall mean any individual, firm, limited liability company, corporation
or other entity, and shall include any successor (by merger or otherwise) of any
such entity.

(ii)
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

(iii)
A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“beneficially own” any securities:



(A)    that such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);
(B)    that such Person or any of such Person’s Affiliates or Associates has (1)
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and (b)
is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or
(C)    that are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to Section 2(a)(iii)(B)(2)
above) or disposing of any securities of the Company.
Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding that such Person would be
deemed to own beneficially hereunder.
(b)
During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
two (2)-year period constitute the Board and any new director or directors
(except for any director designated by a person who has entered into an
agreement with the Company to effect a transaction described in Section 2(a),
above, or Section 2(c), below) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board; or

(c)
The consummation of: (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company’s assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts (i)
through (iv) of this Section 2(c) being referred to as a “Business
Combination”), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least seventy-five percent (75%) of the voting securities of
the new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.






--------------------------------------------------------------------------------





Notwithstanding any provision in this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in Section 2(a) or (c),
above, where, in connection with such transaction, you and/or any party acting
in concert with you substantially increase your, his or its, as the case may be,
ownership interest in the Company or a successor to the Company (other than
through conversion of prior ownership interests in the Company and/or through
equity awards received entirely as compensation for past or future personal
services).
3.
Definitions. The following definitions shall be used in determining whether,
under the terms of Section 4 hereof, you are entitled to receive Accrued
Benefits and/or Severance Benefits:

(a)
Disability. For purposes of this Agreement, “Disability” shall mean, in the
written opinion of a qualified physician selected by the Company, you are by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, (x) unable to engage in any substantial
gainful activity, or (y) receiving income replacement benefits for a period of
not less than three (3) months under a Company disability plan.

(b)
Retirement. “Retirement” shall mean your voluntary separation from service
(other than for Good Reason, as defined below) at a time after you have reached
age sixty-five (65).

(c)
Cause. “Cause” shall mean (i) your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from Disability or occurring after issuance by you of a Notice of
Termination for Good Reason), after a demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not substantially performed your duties, and after you
have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) calendar days after receiving such demand, (ii) you
willfully engage in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise, or (iii) your having been convicted of (or
pleaded nolo contendere to) a felony that impairs your ability substantially to
perform your duties with the Company. In addition, your employment shall be
deemed to have terminated for Cause if, within 12 months after your employment
has terminated, facts and circumstances are discovered that would have justified
a termination for Cause.

The Company shall make any decision that Cause exists in good faith. For
purposes of this Agreement, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company or any successor or affiliate. Any act, or failure to
act, on your part, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company or any
successor or affiliate shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company or any successor
or affiliate thereof.
(d)
Good Reason. You shall be entitled to terminate your employment for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean, without your express
written consent, the occurrence within two (2) years following a Change of
Control of the Company of any one (1) or more of the following:

(i)
A material reduction or alteration in your duties and responsibilities, or the
status of your position from those in effect on the day prior to the Change of
Control;

(ii)
A material reduction by the Company in your base salary or in your most recent
annual target incentive award opportunity as in effect on the date hereof or as
the same shall be increased from time to time;

(iii)
The Company’s requiring you to be based at a location in excess of fifty (50)
miles from the location where you are currently based;

(iv)
The failure by the Company to continue in effect the Company’s employee benefit
plans, policies, practices or arrangements in which you participate prior to the
Change of Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) to provide similar benefits has been made with
respect to such plan(s); or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on
substantially the same basis, both in terms of the amount of benefits provided
and the level of your participation relative to other participants, as existed
as of the time of the Change of Control;






--------------------------------------------------------------------------------





(v)
The failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; and

(vi)
Any purported termination by the Company of your employment that is not effected
pursuant to a Notice of Termination which substantially satisfies the
requirements of Section 3(f), below, and for purposes of this Agreement, no such
purported termination shall be effective.

Your right to separate from service pursuant to this Section 3(d) shall not be
affected by your suspension due to Disability. Your continued employment shall
not constitute a waiver of your rights with respect to any circumstance
constituting Good Reason hereunder, except that you must provide notice to the
Company of the existence of the condition described in above within a period not
to exceed ninety (90) calendar days of the initial existence of the condition,
and the Company will have a period of at least thirty (30) calendar days
following the notice during which it may remedy the condition.
(e)
Notice of Termination. Any termination by the Company for Cause or by you for
Good Reason shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provisions so indicated.

(f)
Date of Termination. “Date of Termination” shall mean the date specified in the
Notice of Termination where required (but not less than thirty (30) calendar
days following delivery of the Notice of Termination, except that termination
for Cause may be effective immediately) or in any other case upon ceasing to
perform services to the Company; provided that if within twenty (20) calendar
days after any Notice of Termination one party notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date finally determined to be the Date of Termination, either by written
agreement of the parties or by a binding and final arbitration decision. In the
event that a dispute exists concerning the Date of Termination, you shall
continue to receive your full compensation (including participation in all
benefit and insurance plans in which you were participating) in effect when the
notice giving rise to the dispute was given, until the Date of Termination is
finally determined. In such event, you will be required to reimburse the Company
for all compensation received beyond the finally determined Date of Termination
either by direct cash reimbursement within thirty (30) calendar days of
resolving the conflict or by appropriately reducing your remaining benefits to
be received under the terms of this Agreement.

(g)
Earned Bonus Amount. For any year prior to the year during which a Change of
Control occurs, your “Earned Bonus Amount” means your actual bonus for that
year. For the year during which a Change of Control occurs, your “Earned Bonus
Amount” means your total potential bonus for the year as determined under the
SPX FLOW Executive Annual Bonus Plan or SPX FLOW Bonus Plan, as applicable, or
applicable successor bonus plan (the “Bonus Plan”), according to the business
performance metric achieved, and prorated to reflect your length of service
during the Bonus Plan year. For any year following the year during which a
Change of Control occurs, your “Earned Bonus Amount” means the greater of (i)
your actual bonus for the year prior to the year during which the Change of
Control occurs and (ii) your total potential bonus for the year as determined
under the Bonus Plan, according to the business performance metric achieved, and
prorated to reflect your length of service during the Bonus Plan year.

4.    Compensation Upon Separation from Service Following a Change of Control.
(a)
Accrued Benefits. In the event that you separate from service for any reason
during the Term of this Agreement following a Change of Control of the Company,
you shall receive your Accrued Benefits through the Date of Termination to the
extent unpaid. For purposes of this Agreement, your “Accrued Benefits” shall
include the following:

(i)
All base salary for the time period ending with your Date of Termination, at the
rate in effect at the time Notice of Termination is given or on the Date of
Termination if no Notice of Termination is required;

(ii)
A bonus payment equal to one hundred percent (100%) of the greater of (A) your
target bonus for the year in which the Date of Termination occurs (the “Year of
Termination”), prorated based upon the ratio of the number of months (full
credit for a partial month) you were employed during that bonus year to the
total months in that bonus year, and (B) your Earned Bonus Amount for the Year
of






--------------------------------------------------------------------------------





Termination, calculated as if the Date of Termination were the end of that year
for purposes of the Bonus Plan;
(iii)
A cash equivalent of all unused vacation to which you were entitled through your
Date of Termination;

(iv)
Reimbursement for any and all monies advanced in connection with your employment
for reasonable and necessary expenses incurred by you on behalf of the Company
for the time period ending with your Date of Termination (as evidenced and
determined in accordance with applicable Company policy); and

(v)
All other amounts to which you are entitled under any compensation or benefit
plan, program, practice or policy of the Company in effect as of the Date of
Termination.

(vi)
Subject to Sections 4(e) and 4(f), the payments provided for in Section 4(a)(i),
(ii), (iii), and (iv) above shall be made in a lump sum cash payment as soon as
administratively practicable (but in no event more than thirty (30) calendar
days) following your Date of Termination. If the total amount of annual bonus is
not determinable on that date, the Company shall pay the amount of bonus that is
determinable and the remainder shall be paid in a lump sum cash payment at the
time such bonuses are paid generally and in all events no later than the two and
one-half (2½) months following the end of the calendar year in which the bonus
is earned.

(b)
Severance Benefits. In the event that you separate from service during the Term
of this Agreement following a Change of Control, unless your separation from
service is (i) because of your death, Disability, or Retirement; (ii) a
termination by the Company for Cause; or (iii) a termination by you other than
for Good Reason, you shall receive, in addition to your Accrued Benefits, the
Severance Benefits. For purposes of this Agreement, your “Severance Benefits”
shall include the following:

(i)
Your annual base salary at the rate in effect immediately prior to the Change of
Control of the Company or, if greater, at the rate in effect at the time Notice
of Termination is given, or on the Date of Termination if no Notice of
Termination is required, multiplied by two (2);

(ii)
An amount equal to two (2) times the greatest of (A) the highest of your Earned
Bonus Amounts for the three (3) years immediately preceding the Year of
Termination or (B) your target bonus under the Bonus Plan for the Year of
Termination or (C) your Earned Bonus Amount for the Year of Termination,
calculated as if the Date of Termination were the end of that year for purposes
of the Bonus Plan;

(iii)
For a two (2) -year period after your Date of Termination, the Company will
arrange to provide to you the same group health care coverage you had prior to
your Date of Termination, at the Company’s expense, which includes, but is not
limited to, hospital, surgical, medical, dental, and dependent coverages,
provided you timely apply and you and your dependents remain eligible for the
coverage, and provided further that such continued coverage does not result in
adverse tax or monetary penalties to the Company (or other applicable adverse
effects to the Company based on coverage discrimination rules then in effect).
Nothing herein shall be construed to extend the period of time over which COBRA
continuation coverage shall be provided to you or your dependents beyond that
mandated by law (that is, the coverage under this Section 4(b)(iii) will be
concurrent with, and not consecutive to, the coverage period mandated by law).
Health care benefits otherwise receivable by you pursuant to this Section
4(b)(iii) shall be discontinued to the extent comparable benefits are actually
received by you from a subsequent employer (including an employer of your
spouse) during the two (2) -year period following your Date of Termination, and
any such benefits actually received by you shall be reported to the Company. To
the extent the provision of health care benefits receivable by you pursuant to
this Section 4(b)(iii) extends beyond the COBRA continuation period, such
benefits will be provided in accordance with the requirements of Code Section
409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions);

(iv)
For a two (2) -year period after your Date of Termination, the Company will
arrange to provide to you, at the Company’s expense, life insurance coverage in
the amount of two (2) times your base salary in effect at your Date of
Termination and, at the end of the two (2)-year period, for the remainder of
your life the Company will provide to you life insurance coverage in the amount
of your base salary in effect at your Date of Termination provided that such
coverage will be provided in accordance with the






--------------------------------------------------------------------------------





requirements of Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv)
(or any similar or successor provisions);
(v)
Each stock option that you have been granted by the Company and that is not yet
vested shall become immediately vested and exercisable and shall continue to be
exercisable for the lesser of (A) two (2) years following your Date of
Termination or (B) the time remaining until the originally designated expiration
date, unless a longer exercise period is provided for in the applicable plan or
award agreement;

(vi)
Any contractual restrictions placed on shares of restricted stock or other
equity-based compensation awards that you have been awarded pursuant to the SPX
FLOW Stock Compensation Plan, as amended, and any similar or successor equity
compensation plan adopted or maintained by the Company, shall lapse as of your
Date of Termination;

(vii)
In the event that a Change of Control occurs and payments are made under this
Section 4(b), and a final determination is made by legislation, regulation,
ruling, or court decision directed to you or the Company that the aggregate
amount of any payments made to you under this Agreement and any other agreement,
plan, program, or policy of the Company in connection with, on account of, or as
a result of, such Change of Control (the “Total Payments”) will be subject to an
excise tax under the provisions of Code Section 4999, or any successor section
thereof (“Excise Tax”), the Total Payments shall be reduced (beginning with
those amounts that are exempt from Code Section 409A and then from amounts that
are subject to Code Section 409A, beginning with the amounts scheduled to be
paid furthest from the first date of the Total Payments) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount that would cause the Total Payments to be subject to the Excise
Tax; provided, however, that the Total Payments shall only be reduced to the
extent that the after-tax value of amounts received by you after application of
the above reduction would exceed the after-tax value of the Total Payments
received without application of such reduction. For this purpose, the after-tax
value of an amount shall be determined taking into account all federal, state,
and local income, employment, and excise taxes applicable to such amount. In
making any determination as to whether the Total Payments would be subject to an
Excise Tax, consideration shall be given to whether any portion of the Total
Payments could reasonably be considered, based on the relevant facts and
circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change of Control).

(A)
In the event that upon any audit by the Internal Revenue Service, or by a state
or local taxing authority, of the Total Payments, a change is formally
determined to be required in the amount of taxes paid by, or Total Payments made
to, you, appropriate adjustments will be made under this Agreement such that the
net amount that is payable to you after taking into account the provisions of
Code Section 4999 will reflect the intent of the parties as expressed in this
Section 4(b)(vii). You shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require payment of an Excise
Tax or an additional Excise Tax on the Total Payments (a “Claim”). Such
notification shall be given as soon as practicable but no later than ten (10)
business days after you are informed in writing of such Claim and shall apprise
the Company of the nature of such Claim and the date on which such Claim is
requested to be paid. You shall not pay such Claim prior to the expiration of
the thirty (30)-calendar day period following the date on which you give such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such Claim is due). If the Company notifies you
in writing prior to the expiration of such period that it desires to contest
such Claim, you shall: (1) give the Company any information reasonably requested
by the Company relating to such Claim, (2) take such action in connection with
contesting such Claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such Claim by an attorney reasonably selected by the Company, (3)
cooperate with the Company in good faith in order to contest effectively such
Claim, and (4) permit the Company to participate in any proceedings relating to
such Claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax, additional Excise Tax, or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph, the Company, at its sole






--------------------------------------------------------------------------------





option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such Claim and
may, at its sole option, either direct you to pay the tax claimed and sue for a
refund or contest the Claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one (1) or more appellate courts, as the
Company shall determine, provided, however, that if the Company directs you to
pay such Claim and sue for a refund, the Company shall advance the amount of
such payment to you on an interest-free basis or, if such an advance is not
permissible under applicable law, pay the amount of such payment to you as
additional compensation, and shall indemnify and hold you harmless, on an
after-tax basis, from any Excise Tax, additional Excise Tax, or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or additional compensation; and further provided that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of you with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall reimburse any fees
and expenses provided for under this Section 4(b)(vii) on or before the last day
of your taxable year following the taxable year in which the fee or expense was
incurred, and in accordance with the other requirements of Code Section 409A and
Treasury Regulation § 1.409A-3(i)(1)(v) (or any similar or successor
provisions).
(B)
If, after your receipt of an amount advanced or paid by the Company pursuant to
the immediately preceding paragraph, you become entitled to receive any refund
with respect to such Claim, you shall (subject to the Company’s compliance with
the requirements of the immediately preceding paragraph) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after your receipt of an amount
advanced by the Company pursuant to the immediately preceding paragraph, a
determination is made that you shall not be entitled to any refund with respect
to such Claim and the Company does not notify you in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) calendar
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid.

(viii)
To the full extent permitted by law, the Company shall indemnify you (including
the advancement of expenses) for any judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys’ fees, incurred by you
in connection with the defense of any lawsuit or other claim to which you are
made a party by reason of being or having been an officer, director or employee
of the Company or any of its subsidiaries. In addition, you will be covered by
director and officer liability insurance to the maximum extent that such
insurance maintained by the Company from time to time covers any officer or
director (or former officer or director) of the Company. Any costs and expenses
that are to be paid or reimbursed pursuant to the preceding provisions of this
Section 4(b)(viii) shall be reimbursed in accordance with the requirements of
Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions);

(ix)
The Company will pay the expense of outplacement services from a provider
reasonably selected by you and acceptable to the Company, up to a maximum of
$35,000. Such outplacement services must be incurred by you no later than the
first anniversary of your separation from service;

(x)
To the extent that you prevail in any contest or dispute with respect to any
interpretation, enforcement or defense of your rights under this Agreement by
litigation or otherwise, the Company shall pay to you or reimburse you for all
legal fees and expenses incurred by you as a result of such contest or dispute
(including all such fees and expenses, if any, incurred in contesting or
disputing any separation from service or in seeking to obtain or enforce any
right or benefit provided by this Agreement or in connection with any tax audit
or proceeding to the extent attributable to the application of Code Section 4999
to any payment or benefit provided hereunder, as described in Section 4(b)(vii)
above), provided that such fees and expenses that are to be paid or reimbursed
pursuant to the preceding provisions of this Section 4(b)(x) shall be reimbursed
in accordance with the requirements of Code Section 409A and Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions); and

(xi)
Subject to Sections 4(e) and 4(f) and except as otherwise provided in this
Agreement, the payments provided in Sections 4(b)(i) and (ii) shall be made in a
lump sum cash payment as soon as administratively practicable (but in no event
more than thirty (30) calendar days) following your separation from service. If
the total amount of annual bonus is not determinable on that date, the Company
shall pay the amount of bonus that is determinable and the remainder shall be
paid in a lump






--------------------------------------------------------------------------------





sum cash payment at the time such bonuses are paid generally and in all events
no later the two and one-half (2½) months following the end of the calendar year
in which the bonus is earned.
(c)
Notwithstanding any provision in this Agreement to the contrary, if a Change of
Control occurs and you separate from service other than for Cause within six (6)
months prior to the date on which the Change of Control occurs and you assert in
writing to the Board within thirty (30) calendar days following the Change of
Control that such separation from service (i) was at the request of a third
party who had taken steps reasonably calculated to effect the Change of Control,
(ii) otherwise arose in connection with or anticipation of the Change of
Control, or (iii) would not have occurred if the Change of Control were not
anticipated, then for all purposes of this Agreement your separation from
service shall be deemed to have occurred following the Change of Control and any
payments owed to you hereunder as a result of such Change of Control shall be
paid to you within sixty (60) calendar days following the Change of Control,
unless the Board determines in good faith that your separation from service (i)
was not at the request of a third party who had taken steps reasonably
calculated to effect the Change of Control, (ii) did not otherwise arise in
connection with or anticipation of the Change of Control, and (iii) would have
occurred if the Change of Control were not anticipated.

(d)
You shall not be required to mitigate the amount of any payment provided for in
this Section 4 by seeking other employment or otherwise, nor shall the amount of
any payment provided for in this Section 4 be reduced by any compensation earned
by you as the result of employment by another employer after your Date of
Termination, or otherwise, with the exception of a reduction in your insurance
benefits as provided in Section 4(b)(iii), and as provided in Section 13.

(e)
If, at the time you become entitled to your Accrued Benefits and your Severance
Benefits under this Section 4, you are a “specified employee” (as defined under
Code Section 409A), then, notwithstanding any provision in this Agreement to the
contrary, the following provisions shall apply.

(i)
None of your Accrued Benefits and Severance Benefits considered deferred
compensation under Code Section 409A and not subject to an exception or
exemption thereunder shall be paid to you until the date that is six (6) months
after your separation from service or, if earlier, the date of your death (the
“Six-Month Delay Rule”). Any such Accrued Benefits and Severance Benefits that
would otherwise have been paid to you during this six-month period (the
“Six-Month Delay”) shall instead be aggregated and paid (without interest) to
you no later than ten (10) calendar days following the date that is six (6)
months after your separation from service. Any Accrued Benefits and Severance
Benefits to which you are entitled to be paid under this Section 4 after the
date that is six (6) months after your separation from service shall be paid to
you in accordance with the applicable terms of Section 4.

(ii)
During the Six-Month Delay, the Company will pay to you the applicable payments
set forth in this Section 4, to the extent any of the following exceptions to
the Six-Month Delay Rule apply:

(A)
the short-term deferral rule of Code Section 409A and Treasury Regulation
§1.409A-1(b)(4) (or any similar or successor provisions) (including with the
treatment of each payment as one of a series of separate payments for purposes
of Code Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii)) (or any
similar or successor provisions),

(B)
payments permitted under the separation pay exception of Code Section 409A and
Treasury Regulation §1.409A-1(b)(9)(iii) (or any similar or successor
provisions), and

(C)
payments permitted under the limited payments exception of Code Section 409A and
Treasury Regulation §1.409A-1(b)(9)(v)(D) (or any similar or successor
provisions),

provided that the amount paid under this Section 4(e)(ii) will count toward, and
will not be in addition to, the total payment amount required to be made to you
by the Company under this Section 4 on account of your separation from service
and any applicable Company benefit plan.
(f)
The Company shall deliver to you a form general release and waiver of claims in
favor of the Company that is acceptable to the Company (the “Release”) as soon
as administratively feasible following your separation from service, but no
later than thirty (30) calendar days following such date. Notwithstanding any
provision in this Agreement to the contrary, no payments pursuant to Section
4(a)(ii) or Section 4(b) shall be made prior to the date that both (i) you have
delivered an original, signed Release to the Company and (ii) the revocability
period (if any) has elapsed; provided, however, that any payments that would
otherwise have been made prior to such






--------------------------------------------------------------------------------





date but for the fact that you had not yet delivered an original, signed Release
(or the revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th)
calendar day following your separation from service. If you do not deliver an
original, signed Release to the Company within ten (10) business days (or longer
if required by applicable law) after receipt of the same from the Company, (i)
your rights shall be limited to those made available to you under Section 4(a)
above (excluding Section 4(a)(ii)), and (ii) the Company shall have no
obligation to pay or provide to you any amount or benefits described in Section
4(a)(ii) or Section 4(b), or any other monies on account of your separation from
service. Notwithstanding any language in this Agreement to the contrary, if the
seventy-fourth (74th) calendar day following the date of your termination occurs
in a different calendar year than the calendar year of your date of termination,
then the payment of any Severance Benefits subject to Code Section 409A shall be
made no earlier than January 1 of the calendar year following the year in which
your date of termination occurred.
5.
Successors; Binding Agreements.

(a)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or of any division or subsidiary thereof employing
you to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms to which you would be entitled
hereunder if you terminated your employment for Good Reason following a Change
of Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed your Date of
Termination.

(b)
This Agreement shall inure to the benefit of and be enforceable by your personal
and legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

6.
No Funding of Benefits. Nothing herein contained shall require or be deemed to
require the Company to segregate, earmark, or otherwise set aside any funds or
other assets to provide for any payments to be made hereunder. Your rights under
this Agreement shall be solely those of a general creditor of the Company.
However, in the event of a Change of Control, the Company may deposit cash or
property, or both, equal in value to all or a portion of the benefits
anticipated to be payable hereunder into a trust, the assets of which are to be
distributed at such times as are otherwise provided for in this Agreement and
are subject to the rights of the general creditors of the Company. The Company
also may deposit additional amounts to cover any administrative fees and
expenses associated with the trust.

7.
Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as legally shall be
required. The Company may, at its option (a) require you to pay to the Company
in cash such amount as may be required to satisfy such withholding obligations
or (b) make other satisfactory arrangements with you to satisfy such withholding
obligations.

8.
Notice. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement.

9.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Delaware. The Company
and you agree that the jurisdiction and venue for any disputes arising under, or
any action brought to enforce, or otherwise relating to, this Agreement shall be
exclusively in the courts in the State of North Carolina, Mecklenburg County,
including the Federal Courts located therein or responsible therefor (should
Federal jurisdiction exist), and the Company and you hereby submit and consent
to said jurisdiction and venue.

10.
Employment Rights. This Agreement shall not confer upon you any right to
continue in the employ of the Company or its subsidiaries and, except to the
extent that benefits may become payable under Section 4, above, shall not in any
way affect the right of the Company or its subsidiaries to dismiss or otherwise
terminate your employment at any time and for any reason with or without Cause.






--------------------------------------------------------------------------------





11.
No Vested Interest. Neither you nor your estate shall have any right, title or
interest in any benefit under this Agreement prior to the occurrence of all of
the events specified herein as necessary conditions to such right, title or
interest.

12.
Prior Agreements. This Agreement contains the understanding between the parties
hereto with respect to severance benefits in connection with a Change of Control
of the Company and supersedes any prior such agreement between the Company (or
any predecessor of the Company) and you. If there is any discrepancy or conflict
between this Agreement and any plan, policy and program of the Company regarding
any term or condition of severance benefits in connection with a Change of
Control of the Company, the language of this Agreement shall govern.

13.
Coordination with Other Arrangements. Payments and benefits under this Agreement
shall be in lieu of any severance payments or benefits provided to you under any
other severance pay plan, policy or arrangement of or with the Company.

14.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

15.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

16.
Dispute Resolution. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association (“AAA”) then in effect,
in Charlotte, North Carolina in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. However, you shall be entitled to seek
in court specific performance of your right, pursuant to Section 3(f), above, to
be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. You acknowledge
that by accepting this arbitration provision you are waiving any right to a jury
trial in the event of a covered dispute. The arbitrator may, but is not required
to, order that the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any arbitration arising out of
this Agreement. The arbitrator will have the right only to interpret and apply
the provisions of this Agreement and may not change any of its provisions. The
arbitrator will permit reasonable pre-hearing discovery of facts, to the extent
necessary to establish a claim or a defense to a claim, subject to supervision
by the arbitrator. The determination of the arbitrator will be conclusive and
binding upon the parties and judgment upon the same may be entered in any court
having jurisdiction thereof. The arbitrator will give written notice to the
parties stating the arbitrator’s determination, and will furnish to each party a
signed copy of such determination. Any arbitration or action pursuant to this
Section 16 will be governed by and construed in accordance with the substantive
laws of the State of Delaware and, where applicable, federal law, without giving
effect to the principles of conflict of laws of Delaware. The Company will not
be required to seek or participate in arbitration regarding any actual or
threatened breach of any applicable non-compete, non-solicitation,
confidentiality or similar restrictive covenants applicable to you, but may
pursue its remedies in a court of competent jurisdiction.

17.
Code Section 409A Compliance. To the extent any provision of this Agreement or
action by the Company would subject you to liability for interest or additional
taxes under Code Section 409A, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Company. It is intended that this
Agreement will comply with Code Section 409A, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. Each payment
under Section 4 of this Agreement or any Company benefit plan is intended to be
treated as one of a series of separate payments for purposes of Code Section
409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any similar or successor
provisions). This Agreement may be amended to the extent necessary (including
retroactively) by the Company in order to preserve compliance with Code Section
409A. The preceding shall not be construed as a guarantee of any particular tax
effect for your compensation and benefits.

18.
Payments to Estate. The executor of your estate shall be entitled to receive all
amounts owing to you at the time of death under this Agreement in full
settlement and satisfaction of all claims and demands on your behalf. Such
payments shall be in addition to any other death benefits of the Company and in
full settlement and satisfaction of all severance benefit payments provided for
in this Agreement. In the event of your death or a judicial determination of
your incompetence, reference in this Agreement to “you” will be deemed to refer,
where appropriate, to your estate or other legal representative.






--------------------------------------------------------------------------------









If this letter properly sets forth our agreement on the subject matter hereof,
kindly date, sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.






EXECUTIVE ACCEPTANCE            SPX FLOW, INC.


________________________            By: ________________________







